Title: Publius Letter, III, [16 November 1778]
From: Hamilton, Alexander,“Publius”
To: 


[Poughkeepsie, New York, November 16, 1778]
Sir,
It may appear strange, that you should be made a second time the principal figure of a piece intended for the public eye. But a character, insignificant in every other respect, may become interesting from the number and magnitude of its vices. In this view you have a right to the first marks of distinction; and I regret that I feel any reluctance to render you the liberal tribute you deserve: But I reverence humanity, and would not wish to pour a blush upon the checks of its advocates; were I inclined to make a satire upon the species, I would attempt a faithful description of your heart. It is hard to conceive, in theory, one of more finished depravity. There are some men, whose vices are blended with qualities that cast a lustre upon them, and force us to admire—while we detest!—yours are pure and unmixed, without a single solitary excellence, even to serve for contrast and variety.
The defects however, of your private character, shall pass untouched. I shall not trace you back to those licentious scenes, in which the unthinking levity of youth might plead your excuse, tho’ the maturer habits of the present period, exhibit fresh proofs of the same byass in your disposition? Nor shall I presume to accompany you through the mysterious labyrinths of your profession, or show how much you excelled in the legerdemain of the bar? This is a field in which your personal enemies may expatiate with pleasure. I find it enough to consider you in a public capacity.
The station of a member of C–––––ss, is the most illustrious and important of any I am able to conceive. He is to be regarded not only as a legislator, but as the founder of an empire. A man of virtue and ability, dignified with so precious a trust, would rejoice that fortune had given him birth at a time, and placed him in circumstances so favourable for promoting human happiness. He would esteem it not more the duty, than the privilege and ornament of his office, to do good to mankind; from this commanding eminence, he would look down with contempt upon every mean or interested pursuit.
To form useful alliances abroad—to establish a wise government at home—to improve the internal resources, and finances of the nation would be the generous objects of his care. He would not allow his attention to be diverted from these to intrigue for personal connections, to confirm his own influence; nor would be able to reconcile it, either to the delicacy of his honour, or to the dignity of his pride, to confound in the same person the representative of the Commonwealth, and the little member of a trading company. Anxious for the permanent power and prosperity of the State, he would labour to perpetuate the union and harmony of the several parts. He would not meanly court a temporary importance, by patronising the narrow views of local interest, or by encouraging dissentions either among the people or in C–––––ss. In council, or debate, he would discover the candor of a statesman, zealous for truth, and the integrity of a patriot studious of the public welfare; not the cavilling petulance of an attorney, contending for the triumph of an opinion, nor the perverse duplicity of a partisan, devoted to the service of a cabal. Despising the affectation of superior wisdom, he would prove the extent of his capacity, by foreseeing evils, and contriving expedients to prevent or remedy them. He would not expose the weak sides of the State, to find an opportunity of displaying his own discernment, by magnifying the follies and mistakes of others. In his transactions with individuals, whether foreigners or countrymen, his conduct would be guided by the sincerity of a man, and the politeness of a gentleman, not by the temporising flexibility of a courtier, nor the fawning complaisance of a sycophant.
You will not be at a loss, sir, in what part of this picture, to look for your own resemblance, nor have I the least apprehension, that you will mistake it on the affirmative side. The happy indifference with which you view those qualities, most esteemed for their usefulness to society, will preserve you from the possibility of an illusion of this kind. Content with the humble merit of possessing qualities, useful only to yourself, you will contemplate your own image, on the opposite side, with all the satisfaction of conscious deformity.
It frequently happens, that the excess of one selfish passion, either defeats its own end, or counteracts another. This, if I am not mistaken, is your case. The love of money and the love of power are the predominating ingredients of your mind—cunning the characteristic of your understanding. This, has hitherto carried you successfully through life, and has alone raised you to the exterior consideration, you enjoy. The natural consequence of success, is temerity. It has now proceeded one step too far, and precipitated you into measures, from the consequences of which, you will not easily extricate yourself; your avarice will be fatal to your ambition. I have too good an opinion of the sense and spirit, to say nothing of the virtue of your countrymen, to believe they will permit you any longer to abuse their confidence, or trample upon their honour. Admirably fitted, in many respects for the meridian of St. James, you might there make the worthy representative of a venal borough; but you ought not to be suffered to continue to sully the majesty of the people in an American C–––––ss.
It is a mark of compassion, to which you are not intitled, to advise you by a timely and voluntary retreat, to avoid the ignominy of a formal dismission. Your career has held out as long as you could have hoped. It is time you should cease to personate the fictitious character you have assumed, and appear what you really are—lay aside the mask of patriotism, and assert your station among the honorable tribe of speculators and projectors. Cultivate a closer alliance with your D—s—y and your W—t, the accomplices and instruments of your guilt, and console yourself for the advantage you have lost, by indulging your genius, without restraint, in all the forms and varieties of fashionable peculation.
Publius.
